Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 21, are pending in this application.
Claims 1-12, 14-20, are deleted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, of U.S. Patent No. 8,067,436.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims are drawn to the same methods of using the same compound and the scope of excipient in US ‘436, embraced the excipients in the instant.
Claims 13, 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, of US, 8,877,776.  Although the claims at issue are not identical, they are not patentably distinct from each other because, the compound and its composition are claimed in US ‘776.  
The subject matter of claims 13, 21, in the instant is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The inventions in US ‘776, are drawn to a compound and composition thereof, which is the same compound in the instant method of use. The instant method of use of the compound is disclosed in the specification of US ‘776, (col. 11, line 63 to col. 12, line 8). 
The invention in the specification of an earlier patent is subject to nonstatutory double patenting in a later filed application. Sun Pharm. Industry Ltd. v. Eli Lilly & Co., 95 USPQ2d 1797 (Fed. Cir. 2010). Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the applications which matured into the patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.   
The X-ray diffractions in US ‘776, and apparent terminal elimination half-life in the instant claim 21, are due to inherent properties of the drug.  Under the US patent practice, inherent property, is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  Also, the scope of excipient in US ‘776, embraced the excipients in the instant.
Response
Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive. Applicant contends the claims in US ‘436 and US ‘776, fail to cite 1) once daily administration, 2) without food (claim 13) and 3) the half-life of the drug (claim 21).  The contentions relate to rejection under the same invention (101). Hence, not persuasive.  
The drug must be administered in US ‘436 and US ‘776, at least once daily. Otherwise the methods are useless.  The half-life is inherent in the patents because the drug is the same as claim 21. Administration of the drug in claim 21, and patents, can be without food.  They are not limited to administration with food or without food.  
The x-ray patterns in US ‘776, are also inherent property of the drug.  Under the US patent practice, inherent property, is not a limitation of a product or compound.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).
Applicant asserts In re Berg, is not related to the instant claims. In re Berg, is about obviousness double patenting rejection and Applicant fails to set forth why it is not related to the instant claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
December 4, 2022